Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following RESTRICTION requirement is in response to the claims filed on 07/30/2020. Claims 1 – 21 are currently pending, and subject to a restriction requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1 – 7, drawn to a system for providing ticket based authorized entry of a mobile access device, the system comprising: a memory configured to store an access code of a ticket of an event to be accessed by the mobile access device using the ticket, wherein the mobile access device stores the access code; a transceiver configured to communicate with the mobile access device; and a control module configured to determine when the ticket was purchased, determine at least one of (i) an amount of time since the ticket was purchased, or (ii) an amount of time since the access code of the ticket was last updated, and updates the access code stored in the memory and signals the mobile access device via the transceiver to update the access code stored at the mobile access device in response to at least one of (i) the amount of time since the ticket was purchased exceeding a first predetermined amount of time, or (ii) the amount of time since the access code of the ticket was last updated exceeding a second predetermined amount of time, wherein access to the event by the mobile access device and a corresponding ticket holder is based on the updated access code – classified in G07C 2009/00428. 

Group II. Claims 8 – 14, drawn to a system for providing ticket based authorized entry of a mobile access device, the system comprising: a memory configured to store an access code corresponding to a ticket of an event to be accessed by the mobile access device, wherein the mobile access device stores the access code; a transceiver configured to communicate with the mobile access device; and a control module configured to determine a location of the mobile access device relative to a check point location for the event,  determine whether the mobile access device is at or closer to a point of entry of the event than the check point location, and in response to the determining that the mobile access device is at or closer to the point of entry than the check point location, update the access code stored in the memory and signal the mobile access device via the transceiver to update the access code stored at the mobile access device, wherein access to the event by the mobile access device and a corresponding ticket holder is based on the updated access code – classified in G07C 2009/00436.

Group III. Claims 15 – 21, drawn to a mobile access device comprising: a memory configured to store an access code of a ticket for an event; a transceiver configured to communicate with a first station of the event; and a control module configured to receive a signal from the first station to update the access code based on time since the ticket was purchased or a location of the mobile access device, update the access code stored in the memory based on the signal, show or transmit the updated access code to the first station or a second station as an access request when the mobile access device is at a point of entry, and receive a signal from the first station or the second station indicating a status of the access request – classified in G06Q 10/02.

The inventions are independent or distinct, each from the other because:
Inventions I, II, & III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case,

Subcombination I (Claims 1 – 7) is directed to a method and system with separate utility in “Electronically operated locks; Circuits therefor; Nonmechanical keys therefor, e.g. passive or active electrical keys or other data carriers without mechanical keys… the transmitted data signal containing a code which is changed periodically after a time period,” such as sending an instruction to update a code based on determining an amount of time since a purchase or last update. This invention is shown as a separately usable invention as described as a “time-based method” in at least paras. 55 & 69 of the instant specification;  

Subcombination II (Claims 8 – 14) is directed to a system with separate utility in “Electronically operated locks; Circuits therefor; Nonmechanical keys therefor, e.g. passive or active electrical keys or other data carriers without mechanical keys… the transmitted data signal containing a code which is changed by the system,” such as sending an instruction to update a code based on determining a location of a mobile device. This invention is shown as a separately usable invention as described as a “geographical location-based method” in at least paras. 57 – 60 of the instant specification;  

Subcombination III (Claims 15 – 21) is directed to a system with separate utility in “Reservations, e.g. for tickets, services or events,” such as a mobile device using an updated code to access an event venue. This invention is shown as a different invention as performed by a “mobile access device 104” with its own unique embodiment and mode of operation performed as shown as a separate invention in Fig. 7 and paragraphs 101 – 109 of the instant specification.  (See MPEP § 806.05(d))

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;
(b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) 	the inventions require a different field of search; 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN J KIRK/Examiner, Art Unit 3628      

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628